Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney William Hargett on 2/24/2022.

Cancel claims 4 and 6-7

In the Claims, Claim 5, change “The display device of claim 4” to -- The display device of claim 1--.
In the Claims, Claim 8, change “The display device of claim 6” to -- The display device of claim 1--.
In the Claims, Claim 9, change “The display device of claim 6” to -- The display device of claim 1--.
In the Claims, Claim 10, change “The display device of claim 6” to -- The display device of claim 1--.


Replace independent claim 1 with the following:
1. 	(Currently Amended)	 A display device comprising:
	a lower substrate having a display area and a peripheral area at least partially surrounding the display area;
	a plurality of lower electrodes disposed in the display area and on the lower substrate;
	a pixel defining layer configured to cover a portion of each of the lower electrodes;
	a light emitting layer disposed on the lower electrodes and the pixel defining layer;
	an upper electrode disposed on the light emitting layer;
	a plurality of optical filters disposed on the upper electrode and spaced apart from each other;
	a lower light blocking layer disposed between the optical filters, and having a plurality of openings;
	an upper substrate disposed on the lower light blocking layer to oppose the lower substrate; and
	an alignment structure disposed in the peripheral area of the lower substrate and the upper substrate, and including a material identical to a material of the pixel defining layer and the lower light blocking layer, wherein the alignment structure includes:
a first alignment pattern disposed on a bottom surface of the upper substrate; and
a second alignment pattern disposed on a top surface of the lower substrate,	wherein the first alignment pattern includes:
a reference pattern; and
outer peripheral patterns spaced apart from the reference pattern while surrounding the reference pattern,
wherein the outer peripheral patterns are spaced apart from each other.

Allowable Subject Matter
Claims 1-3, 5 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record fails to teach or render obvious the combination of limitations of claim 1 “a lower light blocking layer disposed between the optical filters, and having a plurality of openings, wherein the first alignment pattern includes: a reference pattern and outer peripheral patterns spaced apart from the reference pattern while surrounding the reference pattern, wherein the outer peripheral patterns are spaced apart from each other.” taken in combination with all other limitations of each respective independent claim 1.
Dependent claims 2-3, 5, 8-20 are inherit the above allowable subject matter and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim et al. (US Pub#2020/0144333), Sohn et al. (US Pub# 2006/0049408), Lee et al. (US Pub# 2019/0121176), Jung (US Pub# 2020/0135811), Park et al. (US Pub#2020/0081292), Jung et al. (US Pub # 2020/0217998), Bok et al. (US Pub#2020/0083301), Lee et al. (US Pub# 2021/0064105), Jung et al.  (US Pub# 2020/0073169), Lee et al. (US Pub #2020/0041709), Lee (US Pub # 2019/0252470), Kim (US Pub # 2019/0148458), Eom (US Pub# 2014/0134770) and Sano (US Pub# 2011/0169118) and.
Kim discloses a display device comprising a lower substrate (Fig. 1: 111) having a display area and a peripheral area at least partially surrounding the display area, a plurality of lower electrodes (112) disposed in the display area and on the lower substrate (111), a pixel defining layer (113) configured to cover a portion of each of the lower electrodes (112), a light emitting layer (120) disposed on the lower electrodes (112) and the pixel defining layer, an upper electrode (114) disposed on the light emitting layer (120), a plurality of optical filters (130) disposed on the upper electrode (114) and spaced apart from each other, a lower light blocking layer (117) disposed between the optical filters (130), and having a plurality of openings, an upper substrate (116) disposed on the lower light blocking layer (117) to oppose the lower substrate (111).
Sohn discloses a display device (Fig. 1) comprising a lower substrate (Fig. 1: 500) having a display area (DA) and a peripheral area (SA) at least partially surrounding the display area (DA), a plurality of lower electrodes (140) disposed in the display area and on the lower substrate (500), a light emitting layer (part of 400 considered to include light emitting layer) disposed on the lower electrodes (140), an upper electrode (230) disposed on the light emitting 
Lee 176” discloses a display device (Fig. 13) comprising a lower substrate (910) having a display area (PX1-PX3), a plurality of lower electrodes (920) disposed in the display area and on the lower substrate (910), a pixel defining layer (930) configured to cover a portion of each of the lower electrodes (910), a light emitting layer (940) disposed on the lower electrodes (920) and the pixel defining layer (930), an upper electrode (950) disposed on the light emitting layer (940), a plurality of optical filters (321a-b) disposed on the upper electrode (950) and spaced apart from each other, a lower light blocking layer (BM) disposed between the optical filters (321a-b), and having a plurality of openings, an upper substrate (210 considered to be a substrate) disposed on the lower light blocking layer (BM) to oppose the lower substrate (910).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/            Primary Examiner, Art Unit 2896